United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 07-2215
                                    ___________

Gerald L. Brumley,                   *
                                     *
              Appellant,             *
                                     * Appeal from the United States
      v.                             * District Court for the Western
                                     * District of Arkansas.
Garland County; Larry Williams,      *
Individually,                        * [UNPUBLISHED]
                                     *
              Appellees.             *
                                ___________

                              Submitted: February 6, 2008
                                 Filed: February 7, 2008
                                  ___________

Before WOLLMAN, RILEY, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       Gerald Brumley appeals the district court’s1 adverse grant of summary
judgment in his 42 U.S.C. § 1983 action arising out of the maintenance by Garland
County, Arkansas, of a road fronting his property. Upon de novo review, see Turner
v. Honeywell Fed. Mfg. & Tech., 336 F.3d 716, 719-20 (8th Cir. 2003), we conclude
that the district court properly determined that Brumley’s failure to pursue his state-
court remedies was fatal to his federal claims, see Cormack v. Settle-Beshears, 474


      1
        The Honorable Robert T. Dawson, United States District Judge for the Western
District of Arkansas.
F.3d 528, 531 (8th Cir. 2007) (federal courts are barred from considering merits of
takings claim until private litigant exhausts state remedies unless state’s remedies are
inadequate or unavailable; Arkansas’ inverse condemnation procedure provides
adequate mechanisms for its citizens to be justly compensated for takings), and
Brumley failed to establish a basis for holding the defendants liable, see Bd. of County
Comm’rs v. Brown, 520 U.S. 397, 403-04 (1997) (plaintiff seeking to impose § 1983
liability on municipality must identify municipal policy or custom that caused his
injury).

       To the extent that Brumley raised state-law claims, we modify the dismissal of
any such claims to be without prejudice. See Labickas v. Ark. State Univ., 78 F.3d
333, 334-35 (8th Cir. 1996) (per curiam) (following dismissal of federal claims,
district court has discretion to dismiss state law claims, but dismissal should be
without prejudice). As modified, the judgment is affirmed. See 8th Cir. R. 47B.
                        ______________________________




                                          -2-